Citation Nr: 0200680	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  01-08 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
death pension benefits.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel



INTRODUCTION

The appellant in this appeal is seeking VA death benefits 
based on the service of her late husband who died on December 
[redacted], 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision of the Manila, 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which determined that the appellant did 
not meet the basic eligibility requirements for VA death 
pension benefits because her late husband had no recognized 
military service with the Armed Forces of the United States.  
A notice of disagreement was received in July 2001, a 
statement of the case was issued in September 2001 and a 
substantive appeal was received in October 2001.


REMAND

The appellant contends that the RO requested a verification 
of service from the service department using her late 
husband's formal name instead of the name he actually used in 
the military.  Specifically, in her October 2000 application 
for VA death pension benefits, the appellant listed the 
veteran's first name "[redacted]" with "[redacted]" in parenthesis.

The RO's request for information which it forwarded to the 
U.S. Army Reserve Personnel Center (ARPERCEN) listed both 
"[redacted]" and "[redacted]" as first names.  However, they were 
listed in separate sections of the request and the request 
did not clearly ask for certification of service under both 
names.  The May 2001 response from ARPERCEN merely indicated 
that the "subject" had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

Under the particular circumstances of this case, the Board 
believes that a clear response from ARPERCEN as to both names 
is required in view of the possibility that a different first 
name was used in the military and in light of the somewhat 
unclear response from ARPERCEN.  See generally Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).

Accordingly, this case is hereby REMANDED for the following 
actions:

1.  The RO should review the claims 
folder and undertake any actions 
necessary to comply with the 
notice/assistance provisions of the 
Veterans Claims Assistance Act of 2000 
and implementing regulations.

2.  The RO should again contact ARPERCEN 
and specifically request certifications 
of service under the names "[redacted]
[redacted]" and "[redacted]."  The RO's 
request should clearly ask ARPERCEN to 
indicate that its verification of service 
encompassed a search under both names. 

3.  After completion of the above, the RO 
should determine whether the appellant 
has met the requirements for basic 
eligibility for VA death pension 
benefits.  If this benefit remains 
denied, an appropriate supplemental 
statement of the case should be issued to 
the appellant and to her representative.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review.

The appellant and her representative have the right to submit 
additional evidence 
and argument on the matters addressed by the Board in this 
remand.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


